Citation Nr: 0535217	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
January 1969 in the U.S. Air Force, and from May 1975 to 
March 1976 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran testified before the 
undersigned at a hearing held in July 2004.  The Board 
remanded this case in January 2005 for further development.

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD which is the result of disease 
or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the appellant that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2004 
fulfilled the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  He responded later 
in January 2004 that he had no additional evidence to submit.  
The January 2005 remand advised him, in essence, of 
alternative sources of evidence for substantiating his claim 
for PTSD based on sexual assault.  As discussed in further 
detail below, the medical evidence shows that he in any event 
does not have PTSD.

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain, and 
conducted all appropriate development.  In this regard the 
veteran reports that he has received disability benefits from 
the Social Security Administration (SSA) for a number of 
years.  The RO requested records for the veteran held by SSA, 
but in January 2004 the SSA explained that a folder for the 
veteran could not be located.  He was advised of this in a 
February 2004 supplemental statement of the case.  During his 
July 2004 hearing, the veteran explained that, in any event, 
he had not been examined by SSA for some time.  

The Board also notes that while the January 2005 remand 
requested that the RO obtain any additional Air Force service 
personnel records for the veteran, including from Lackland 
Air Force Base for 1967.  No response has yet been received 
from the appropriate agency or service department.  As will 
be discussed in further detail below, however, the veteran's 
claim of entitlement to service connection for PTSD fails 
because there is no competent diagnosis of PTSD.  Without a 
postservice diagnosis of PTSD, the presence or absence of 
service personnel records from the Air Force does not affect 
the claim.  

In light of the above, the Board concludes that VA has 
fulfilled any duty to assist the veteran as to the claim for 
service connection for PTSD.  In addition, the record 
reflects that he has attended VA examinations conducted in 
connection with his claim in December 1999, November 2001, 
and June 2005.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The veteran did not receive any VCAA notice prior to the June 
2000 rating decision from which this appeal originates.  As 
already noted, however, he was advised of the information and 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of each party in obtaining 
evidence, in the above referenced documents.  The June 2000 
rating decision and February 2002 statement of the case 
explained the basis for the denial of his claim, and further 
explained that a current diagnosis is an element of a claim 
for service connection.  Following the January 2004 
correspondence the RO readjudicated the claim in a February 
2004 supplemental statement of the case.  The Board points 
out that at his July 2004 hearing, the veteran waived any 
right to pre-adjudicatory notice in this case.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the June 2000 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the veteran following the notice to 
respond, the Board finds that any error in the timing of the 
notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The provisions of 38 C.F.R. § 3.304(f) provide that:

[i]f a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

Id.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

In this case, service medical records show that the veteran 
in March 1968 reported experiencing situational anxiety; his 
complaints resolved by May 1968.  At his Army discharge 
examination, he reported a history of depression or excessive 
worry.  The examiner concluded that the veteran did not have 
a significant mental illness.  The service medical records 
are silent for any reference to PTSD.

A review of post service private and VA medical records 
reveals no medical diagnosis of PTSD.  In this respect, the 
Board has considered private medical records on file for the 
period from August 1977 to November 1999, VA treatment 
records for the period from August 1994 to March 2002, and 
the reports of December 1999, November 2001 and June 2005 VA 
examinations.  The private and VA records are entirely 
negative for any reference to a finding or diagnosis of PTSD.  
The December 1999 examiner did not diagnose PTSD.

At the November 2001 VA examination, the examining 
psychiatrists noted that the veteran had no history of 
treatment for PTSD, and PTSD was not diagnosed.  The June 
2005 VA examiner noted the absence of any diagnosis of PTSD 
in the record, and specifically concluded that the veteran 
did not have PTSD.

In short, there is no post-service medical evidence of PTSD.  
The only evidence supportive of the veteran's claim consists 
of his statements, and his testimony before a decision review 
officer at the RO in March 2002, and before the undersigned 
in July 2004.  In his statements and testimony he argues that 
he developed PTSD from a sexual assault in service.  As a 
layperson, however, his statements and testimony as to 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

In sum, there is no competent evidence of PTSD.  Without 
competent evidence demonstrating the presence of PTSD, the 
benefit sought on appeal cannot be granted.  Rabideau; 
38 C.F.R. § 3.304(f).  The claim is denied.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In addition to PTSD, the veteran asserts that he has other 
psychiatric disorders (also described by him as a chemical 
imbalance) which either originated in service, or were 
aggravated in service.  The postservice medical evidence on 
file reflects diagnoses of, inter alia, obsessive compulsive 
disorder (OCD), bipolar disorder, and generalized anxiety 
disorder.  With respect to OCD in particular, the veteran 
contends that the disorder was caused or chronically worsened 
in service by a sexual assault he experienced while confined 
to the stockade in July 1967 at the Lackland Air Force Base.

The Board's January 2005 remand requested that the RO secure 
all personnel records for the veteran's period of service in 
the Air Force, including any such records held by the 
Lackland Air Force Base.  The RO thereafter obtained service 
personnel records relating to his service in the Army, but 
not from the Air Force.  In May 2005, the National Personnel 
Records Center (NPRC) reported that clinical records from the 
Lackland facility were not available; the NPRC did not 
mention whether any service personnel records, to include 
stockade records, from the Air Force were available.  
Additional development is therefore required.

The January 2005 remand also requested that the RO schedule 
the veteran for a VA examination, with instructions that if 
the examiner made an Axis II diagnosis, the examiner had to 
address its significance and distinguish symptoms 
attributable thereto from those attributable to any Axis I 
disorder diagnosed.  The veteran was thereafter examined in 
June 2005.  The examiner offered Axis I diagnoses of OCD and 
bipolar/depressive disorder, and an Axis II diagnosis of an 
antisocial personality disorder.  The examiner unfortunately 
did not attempt to distinguish symptoms attributable to the 
antisocial personality disorder from those attributable to 
any of the Axis I disorders.  In addition, the January 2005 
remand specifically requested that the examiner provide an 
opinion explaining why any OCD symptoms were not due to an 
obsessive compulsive personality disorder.  The examiner did 
not provide the referenced opinion.  

In light of the above deficiencies in obtaining service 
personnel records and in the examination findings, the Board 
has no choice but to remand the case for compliance with the 
January 2005 remand.  Stegall v. West, 11 Vet. App. 271 
(1998).  

The Board notes that the veteran primarily seeks service 
connection for OCD.  He contends that the disorder either 
originated during his periods of service, or was aggravated 
in service.  

In statements and testimony, the veteran reports treatment 
for a short time as a child by a psychiatrist for obsessive 
thoughts of harming his brother.  He denies being diagnosed 
with a mental disorder prior to service, and maintains that 
he experienced a mental breakdown during basic training in 
the Air Force, with further exacerbation of his OCD from the 
alleged sexual assault.  He also contends that stress while 
in the Army exacerbated his symptoms.

Service medical records for both periods of service are 
negative for any diagnosis of OCD.  In March 1968, he 
reported anxiety over the health of his parents, and at his 
Army discharge examination he reported a history of 
depression or excessive worry, although a mental status 
examination was essentially normal.  There is no postservice 
evidence of OCD until 1994.

In support of the veteran's claim are several statements by 
psychiatrists and psychologists, some of whom suggest that 
the OCD did not exist prior to service, and others who 
indicate that the appellant had OCD prior to service, with an 
exacerbation during service.  The statements are based, in 
essence, on the precipitating factor being an alleged in-
service sexual assault.

The veteran attended VA examinations in December 1999, 
November 2001, and January 2005.  The December 1999 examiner 
diagnosed OCD by history, which he concluded had existed 
prior to service; he also noted the presence of personality 
disorder traits.  The November 2001 examiners concluded that 
the veteran's OCD began in childhood, without any aggravation 
during service.  They also concluded that he had an 
antisocial personality disorder.  The June 2005 examiner 
concluded that the veteran developed OCD symptoms in early 
childhood, and that OCD existed prior to service without any 
exacerbation by or during service.  The examiner also 
diagnosed an antisocial personality disorder.

Although numerous opinions linking the veteran's OCD to his 
period of service have been received, as noted above, they 
are largely, if not completely, based on the occurrence of 
the alleged sexual assault incident.  Notably, the claimed 
sexual assault incident has not, at this point, been 
verified.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(medical opinion premised upon an unsubstantiated account is 
of no probative value).  As noted previously, further efforts 
to obtain service personnel records from the Air Force are 
required.  The Board is also of the opinion that additional 
VA examination of the veteran is necessary in order to more 
adequately address the etiology of any OCD.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain the 
complete service personnel records, to 
include any stockade records, for the 
veteran relating to his period of service 
in the Air Force, to include any records 
pertaining to basic training at Lackland 
Air Force Base in July 1967 while a 
member of the 3708th Basic Military 
Training Squadron.  All attempts to 
secure these federal records must be 
documented in the claims file.

2.  The RO then should afford the veteran 
a VA psychiatric examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
psychiatric disorder.  All indicated 
studies, tests and evaluations, to 
include psychological testing, deemed 
necessary should be performed.  With 
respect to any diagnosed psychiatric 
disorder, other than an obsessive 
compulsive disorder, the examiner must 
opine whether it is at least as likely as 
not that the psychiatric disorder is 
etiologically related to the appellant's 
periods of service.  If an Axis II 
diagnosis is made, the examiner must 
distinguish symptoms attributable thereto 
from those attributable to any diagnosed 
Axis I disorder.  

If an obsessive compulsive disorder is 
diagnosed the examiner must carefully 
distinguish why the symptoms presented 
are not an obsessive compulsive 
personality disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, 301.4 vs. 300.3.  In 
addition, and with respect to any 
obsessive compulsive disorder diagnosed, 
the examiner must provide an opinion 
addressing:

A.  Is it at least as likely as not 
that an obsessive compulsive 
disorder was present in service?

B.  If so, did the obsessive 
compulsive disorder clearly and 
unmistakably exist prior to service 
without undergoing aggravation in 
service?

C.  If the obsessive compulsive 
disorder existed prior to service 
and underwent aggravation in 
service, was any in-service increase 
clearly and unmistakably due to the 
natural progress of the disorder?  

D.  If any obsessive compulsive 
disorder developed subsequent to 
service, is it at least as likely as 
not that such disability is 
etiologically related to the 
veteran's period of military 
service?

The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


